 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       LIANG HAOWEI,                                             Case No. 1:18-cv-01709-EPG-HC

12                        Petitioner,                              ORDER DENYING RESPONDENT’S FIRST
                                                                   MOTION TO DISMISS AS MOOT,
13               v.                                                GRANTING RESPONDENT’S SECOND
                                                                   MOTION TO DISMISS, DISMISSING
14       DAVID W. JENNINGS, et al.,                                PETITION FOR WRIT OF HABEAS
                                                                   CORPUS, AND DIRECTING CLERK OF
15                        Respondents.                             COURT TO CLOSE CASE

16                                                                 (ECF Nos. 13, 17)

17

18              Petitioner Liang Haowei is proceeding pro se with a petition for writ of habeas corpus

19 pursuant to 28 U.S.C. § 2241. The parties have consented to the jurisdiction of a United States
20 magistrate judge. (ECF Nos. 12, 14).

21              Petitioner is a citizen of the People’s Republic of China who was detained by U.S.

22 Immigration and Customs Enforcement (“ICE”) and ordered removed by an Immigration Judge

23 on or about May 11, 2018. Petitioner did not appeal the removal order to the Board of
                                            1
24 Immigration Appeals. (ECF No. 1 at 3–4).

25              On November 23, 2018, Petitioner filed the instant petition for writ of habeas corpus in

26 the United States District Court for the Northern District of California. (ECF No. 1). On
27 December 4, 2018, the Northern District ordered that the petition be transferred to this Court.

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
 1 (ECF No. 6). In the petition, Petitioner claims that he is being detained by ICE past the six-

 2 month presumptively reasonable period for removal and that his removal is not significantly

 3 likely to occur in the reasonably foreseeable future. (ECF No. 1 at 4–5).

 4          On February 14, 2019, Respondents filed a motion to dismiss the petition, arguing that

 5 Petitioner has been granted an opportunity for release and that this Court would have no

 6 jurisdiction over a possible challenge to modify the bond amount. (ECF No. 13 at 1–2).

 7 Petitioner filed an opposition. (ECF No. 15). On April 3, 2019, the Court ordered supplemental

 8 briefing on the alleged failure of immigration officials to consider financial circumstances and

 9 alternative conditions of release in making the bond determination. (ECF No. 16).

10          On April 24, 2019, Respondents filed a second motion to dismiss the petition in light of

11 Petitioner’s release from immigration custody on an order of supervision. (ECF No. 17).

12 Petitioner has not filed any opposition to the second motion to dismiss, and the time for doing so

13 has passed.

14          The jurisdiction of federal courts is limited to “actual, ongoing cases or controversies.”

15 Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990). “This case-or-controversy

16 requirement subsists through all stages of federal judicial proceedings,” which “means that,

17 throughout the litigation, the plaintiff ‘must have suffered, or be threatened with, an actual injury

18 traceable to the defendant and likely to be redressed by a favorable judicial decision.’” Spencer

19 v. Kemna, 523 U.S. 1, 7 (1998) (quoting Lewis, 494 U.S. at 477). In the petition, Petitioner
20 requests immediate release from ICE custody. (ECF No. 1 at 5). On April 17, 2019, Petitioner

21 was released on an order of supervision. (ECF No. 17-1). Given that Petitioner has received the

22 remedy to which he would have been entitled had this Court rendered a favorable judicial

23 decision on his petition, the Court finds that no case or controversy exists. See Abdala v. INS,

24 488 F.3d 1061, 1064 (9th Cir. 2007) (citing with approval cases that found “a petitioner’s release

25 from detention under an order of supervision ‘moot[ed] his challenge to the legality of his

26 extended detention’”) (alteration in original) (quoting Riley v. INS, 310 F.3d 1253, 1256–57
27 (10th Cir. 2002)).

28 ///


                                                      2
 1        Accordingly, the Court HEREBY ORDERS that:

 2      1. Respondent’s first motion to dismiss (ECF No. 13) is DENIED as moot;

 3      2. Respondent’s second motion to dismiss (ECF No. 17) is GRANTED;

 4      3. The petition for writ of habeas corpus (ECF No. 1) is DISMISSED as moot; and

 5      4. The Clerk of Court is DIRECTED to CLOSE the case.

 6
     IT IS SO ORDERED.
 7

 8     Dated:   June 12, 2019                            /s/
                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 3
